

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 42

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Lugar submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate on promoting

		  initiatives to develop an HIV vaccine.

	

	

		

			Whereas more than 20,000,000 people have died of the acquired

			 immune deficiency syndrome (hereinafter referred to as AIDS)

			 between 1984 and 2004;

		

			Whereas AIDS claimed the lives of more than 3,000,000 people in

			 2004, and nearly 8,500 people die each day from AIDS;

		

			Whereas an estimated 40,000,000 people around the world are

			 living with the human immunodeficiency virus (hereinafter referred to as

			 HIV) or AIDS;

		

			Whereas an estimated 14,000 people become infected with HIV every

			 day;

		

			Whereas there will be 45,000,000 new HIV infections by 2010 and

			 nearly 70,000,000 deaths by 2020;

		

			Whereas an estimated 14,000,000 children have lost 1 or both

			 parents to AIDS, and this number is expected to increase to 25,000,000 by

			 2010;

		

			Whereas a child loses a parent to AIDS every 14 seconds;

		

			Whereas more than 90 percent of the people infected with HIV live

			 in the developing world;

		

			Whereas more than 70 percent of the people infected with HIV live

			 in sub-Saharan Africa;

		

			Whereas communities and countries are struggling with the

			 devastating human and economic toll that HIV and AIDS has taken on them;

		

			Whereas the HIV/AIDS pandemic threatens political and regional

			 stability and has contributed to broader economic and social problems,

			 including food insecurity, labor shortages, and the orphaning of generations of

			 children;

		

			Whereas the United States is leading global efforts to combat the

			 HIV/AIDS pandemic through its $15,000,000,000 Emergency Plan for AIDS Relief

			 and its commitment to the Global Fund to Fight AIDS, Tuberculosis and

			 Malaria;

		

			Whereas, through the World Health Organization, the Joint United

			 Nations Programme on HIV/AIDS (UNAIDS), and the Global Fund to Fight AIDS,

			 Tuberculosis and Malaria, the international community is cooperating

			 multilaterally to combat HIV/AIDS;

		

			Whereas developing an HIV vaccine is especially challenging due

			 to the complicated nature of the virus;

		

			Whereas many biotechnology companies have not invested in the

			 development of HIV vaccines;

		

			Whereas during the years 2001 and 2002, only 7 HIV vaccine

			 candidates entered clinical trials, and only 1 of those candidates entered

			 advanced human testing, but it proved ineffective;

		

			Whereas the International AIDS Vaccine Initiative (IAVI) has been

			 a very effective and positive force in the development of an HIV vaccine and

			 has been instrumental in laying the groundwork for developing an HIV

			 vaccine;

		

			Whereas the Bill and Melinda Gates Foundation, the Rockefeller

			 Foundation, and other public and private organizations are pursuing a variety

			 of initiatives to develop an HIV vaccine, including establishing BIO Ventures

			 for Global Health to help small biotechnology companies address the problems

			 they confront in developing new medical products for poor countries;

		Whereas, in June 2003, an international group of

			 scientists proposed the creation of a Global HIV Vaccine Enterprise;

		Whereas, since that time the Global HIV Vaccine Enterprise

			 has been established, creating an alliance of the world's leading scientists

			 and independent organizations committed to accelerating the development of a

			 preventive HIV vaccine by enhancing coordination, information sharing, and

			 collaboration globally;

		

			Whereas the members of the Group of Eight (Canada, France,

			 Germany, Italy, Japan, Russia, the United Kingdom, and the United States) met

			 in Sea Island, Georgia in June 2004 and reaffirmed their commitment to combat

			 the global HIV/AIDS pandemic by accelerating and coordinating efforts to

			 develop an HIV vaccine;

		

			Whereas at the meeting in Sea Island, Georgia, under the

			 President’s leadership, the Group of Eight endorsed the establishment of the

			 Global HIV Vaccine Enterprise;

		

			Whereas the United States has an HIV vaccine research and

			 development center at the National Institutes of Health, and the President

			 announced funding for the establishment of a second HIV vaccine research and

			 development center in the United States that will become a key compound of the

			 Global HIV Vaccine Enterprise;

		Whereas the Global HIV Vaccine Enterprise has developed

			 and published a shared scientific strategy that addresses the major obstacles

			 to the development of an HIV vaccine, summarizes current scientific priorities,

			 and describes an initial strategic approach to addressing these priorities;

			 and

		

			Whereas an HIV vaccine has the potential to prevent new HIV and

			 AIDS cases, which would save millions of lives and dramatically reduce the

			 negative economic consequences of HIV and AIDS: Now, therefore, be it

		

	

		

			1.

			Sense of the Senate on the development of an HIV

			 vaccine

			It is the sense of the Senate

			 that—

			

				(1)

				the President should seek to build on the initiative of the

			 members of the Group of Eight (Canada, France, Germany, Italy, Japan, Russia,

			 the United Kingdom, and the United States) to develop a vaccine to curtail the

			 spread of the human immunodeficiency virus (hereinafter referred to as

			 HIV) and should mobilize necessary economic and scientific

			 support for the Global HIV Vaccine Enterprise, an alliance of the world's

			 leading scientists and independent organizations committed to accelerating the

			 development of a preventive HIV vaccine by enhancing coordination, information

			 sharing, and collaboration globally;

			

				(2)

				the President should continue to urge the members of the Group of

			 Eight and other countries to garner support from their own economic,

			 scientific, and philanthropic communities for the development of an HIV

			 vaccine;

			

				(3)

				the members of the Group of Eight should follow-up the June 2004

			 meeting in Sea Island, Georgia with official and private meetings, conferences,

			 and other events to further explore and implement initiatives concerning the

			 Global HIV Vaccine Enterprise;

			

				(4)

				the members of the Group of Eight should leverage financial

			 contributions from the international philanthropic community to provide

			 funding, including funding to the private sector, to promote the development of

			 an HIV vaccine;

			

				(5)

				the members of the Group of Eight should include the scientific

			 and political leadership of those countries most affected by the pandemic of

			 HIV and the acquired immune deficiency syndrome (hereinafter referred to as

			 AIDS); and

			

				(6)

				the members of the Group of Eight should develop a specific plan

			 for furthering efforts towards this goal prior to the meeting of the Group of

			 Eight planned for June 2005 in the United Kingdom.

			

			2.

			The Global HIV Vaccine Enterprise

			The Senate urges the President

			 to continue the efforts of the United States to generate global support for the

			 Global HIV Vaccine Enterprise by carrying out an initiative that—

			

				(1)

				is in coordination and partnership with the members of the Group

			 of Eight, the private sector, and other countries, especially those countries

			 most affected by the HIV/AIDS pandemic;

			

				(2)

				encourages the members of the Group of Eight to act swiftly to

			 mobilize money and resources to support the Global HIV Vaccine

			 Enterprise;

			

				(3)

				includes a strategic plan to prioritize the scientific and other

			 challenges to the development of an HIV vaccine, as set out in the Scientific

			 Strategic Plan developed by the Global HIV Vaccine Enterprise, to coordinate

			 research and product development efforts, and to encourage greater use of

			 information-sharing networks and technologies;

			

				(4)

				encourages the establishment of a number of coordinated global

			 HIV vaccine development centers that have a sufficient number of researchers

			 who possess the scientific expertise necessary to advance the development of an

			 HIV vaccine; and

			

				(5)

				increases cooperation, communication, and sharing of information

			 on issues related to HIV and AIDS among regulatory authorities in various

			 countries.

			

